UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-60162
                         Summary Calendar


                         LUTHER WILLIAMS,

                                              Plaintiff-Appellant,


                              VERSUS


               ABBEY MEDICAL, INC., doing business
                    as Abbey Home Health Care,

                                               Defendant-Appellee.




          Appeal from the United States District Court
            For the Southern District of Mississippi
                          (3:93-CV-544WS)
                         February 8, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Luther Williams (Williams) sued his employer, Abbey Medical,

Inc., d/b/a Abbey Home Health Care (Abbey Medical), under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq.,

alleging discrimination in employment practices on the basis of

race and religion.   The case was tried for four days to a jury and

upon conclusion of the testimony, the jury returned a verdict for


     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the defendant, Abbey Medical.   Judgment on the jury verdict was

entered in favor of Abbey Medical and Williams appeals.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself, and have concluded that

there is no reversible error in the record and that the judgment

for Abbey Medical should be AFFIRMED.




                                2